El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
Con fecha 7 de septiembre del año 1909 Agustín Hernán-dez Mena produjo demanda ante la corte municipal de Maya-güez contra Tornabells y Cía., liquidadores, sucesores o cau-sahabientes, en 'cobro de cuatrocientos doce dollars ochenta centavos, resto del mayor valor de un pagaré, otorgado por la referida sociedad a la orden de José Cajigas, cuya pro-piedad hábía sido transmitida al demandante; y no habiendo comparecido en tiempo legal a contestar la demanda Camilo Suriñach, que como liquidador de la mercantil Tornabells y Cía. había sido emplazado personalmente, según declaración jurada de Manuel Parra, fué anotada su rebeldía y condenado por sentencia de 20 de septiembre citado a pagar la suma reclamada y las costas.
Para cumplir dicha sentencia fué embargada en 18 de oc-tubre siguiente una finca urbana de la propiedad de Torna-bells y Cía. en liquidación.
La parte demandada por medio de moción de Io. de no-viembre del propio año, solicitó de la expresada corte municipal dejara sin efecto la sentencia pronunciada y el embargo hecho para su ejecución, por el fundamento de que Hernán-dez Mena había sorprendido a la corte, alegando como funda-mento de su acción la existencia de un pagaré, que no había sido suscrito por Tornabells y Cía. sino por J. Tornabells y Cía., dos personalidades enteramente distintas, con la circuns-*639-fcancia de que el emplazamiento se había verificado por persona incapacitada para ello, o sea por nn empleado del de-mandante.
A esa moción accedió la corte por orden de 17 de noviem-bre citado, de la qne Hernández Mena pidió reconsideración, ■qne fné desestimada por otra orden de 4 de diciembre siguien-te, habiendo interpuesto aquél recurso de apelación contra .ambas órdenes para ante la corte de distrito de Mayagüez.
Por orden de 16 del propio diciembre, la misma corte municipal declaró con lugar otra moción de la mercantil deman-dada, para qne se declarara nula la adjudicación de la finca embargada hecha por el márshal de dicha corte en 16 de no-' viembre anterior a favor de Hernández Mena, quien también contra esa orden interpuso recurso de apelación para ante la corte de distrito.
Habiendo continuado el procedimiento su curso, contestó la sociedad Tornabells y Cía. la demanda interpuesta negando todos los hechos alegados en la misma, y además formuló re-convención para que al ser desestimada la demanda por sen-tencia, fuera condenado el demandante al pago de la cantidad •de doscientos dollars como indemnización de perjuicios al de-mandado, con las. costas y gastos necesarios del juicio, ale-gando al efecto, que el pagaré objeto de la acción era debido por J. Tornabells y Cía. y no por Tornabells y Cía.; que el emplazamiento no se había hecho personalmente al liquidador de Tornabells y Cía. Camilo Suriñach, no obstante haberlo así jurado el empleado del demandante Manuel Parra; que por esa razón la demanda no fné contestada oportunamente y se pronunció sentencia condenatoria en rebeldía, para cuya eje-cución fué embargada una finca urbana de la propiedad de Tornabells y Cía., qne no eran los obligados al pago de la deuda, smo J. Tornabells y Cía.
Señalado el día 24 de diciembre de 1909 para la vista del caso ante la corte municipal, como no compareciera el de-mandante, a moción del demandado, se le tuvo por desistido de la demanda; y en cuanto a la reconvención, recayó senten-*640cia en 27 del mismo mes, ordenando que la sociedad deman-dada recobre del demandante la snma de $100 en qne se esti-maban los perjuicios cansados al demandado, con las costas también a cargo del demandante Hernández Mena.
Contra la anterior sentencia interpuso Hernández Mena recurso de apelación para ante la Corte de Distrito de Maya-güez, la que como decisión final pronunció la que transcribi-mos a continuación:
“Esta causa pendiente ante esta corte por apelación contra sen-tencia de la corte municipal de Mayagüez, fué llamada para juicio en el diez y siete de febrero, compareciendo el demandante en persona y los demandados por su abogado Ledo. Víctor P. Martínez.
“Discutidas previamente las órdenes del juzgado municipal anu-lando la sentencia en rebeldía dictada en esta causa y el embargo y venta realizados, en consecuencia de la misma, la corte resolvió que no. apareciendo que el juez municipal baya abusado de la discreción que le confiere el artículo 140 del Código de Enjuiciamiento Civil, deben confirmarse dichas órdenes. Discutida la orden del juzgado municipal teniendo al demandante por desistido por’ incomparecencia en el día del juicio, la corte confirmó dicha orden. Entrando en el juicio en cuanto a la reconvención, se practicó la prueba e informaron el letrado del demandado y el demandante. La corte reservó su decisión hasta el día de hoy, en que declara que aunque son de observarse varias irregularidades en la sustanciaeión de este pleito, son irregularidades de forma consentidas por las partes y no impiden que se dicte sen-tencia.
“Por tanto, la corte declara que la ley y los hechos están a favor de la sociedad demandada y en su consecuencia ordena que la sociedad en liquidación Tornabells y Cía. recobre del demandante Agustín Hernández, la suma de setenta y cinco dollars y las costas de este-litigio.
‘ ‘ Regístrese esta sentencia en el libro correspondiente de esta cortey líbrese copia certificada de la misma á lá corte municipal de Maya-güez para su cumplimiento.
“Dado en Mayagüez a 1 de marzo de 1910. Otto Schoenrich,, Juez del Distrito.”
*641De la anterior sentencia y de todas y cada una de las reso-luciones qne en ella se consignan, interpuso Hernández Mena' recurso de apelación para ante esta Corte Suprema.
La ley aprobada en 11 de marzo de 1908 para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, otorga en su sección Ia. recurso de apelación para ante la corte de distrito del distrito judicial en que radi-care la corte municipal, contra la sentencia que hubiere die-' tacto en un asunto civil, resolviéndolo definitivamente a favor del demandante o del demandado; y la misma Ley en su sec-ción 3a. dispone que al anunciarse la vista del recurso inter-puesto, la corte de distrito, a instancia del apelante, revisaráy tomará en consideración cualesquiera providencias, 'resolu-ciones o autos por los cuales se creyere aquél perjudicado, después de lo cual se procederá a la vista del pleito, enmen-dada en su caso la demanda o la contestación, tramitándose como nuevo juicio, para el cual regirán todas las disposiciones y reglamentos judiciales que afecten a la vista de pleitos ori-ginalmente entablados ante las cortes de distrito.
A la luz de esos preceptos legales, entendemos que contra la sentencia que pronunció la Corte Municipal de Mayagüez; en 27, de diciembre del año 1909, habiendo por desistido de la. demanda al demandante y condenándole a pagar la suma de-cien dollars al demandado por vía de indemnización de perjui-cios, procedía recurso de apelación para ante la corte del dis-trito judicial del mismo nombre, y que no procedió igual re-curso contra las órdenes de la corte municipal expresada de 17 de noviembre de 1909, dejando sin efecto la sentencia pro-nunciada en.rebeldía del demandado, con el embargo hecho para su ejecución, contra la otra orden de 4 de diciembre si-guiente denegando la reconsideración de la primera, y contra la tercera orden de 16 del propio diciembre declarando nula la adjudicación a Hernández Mena de la finca subastada, cu-yas tres órdenes, según hemos dicho, fueron apeladas para, ante la Corte de Distrito de Mayagüez. Tales órdenes no eran apelables, sino revisables por dicha corte de distrito al cono-*642cer del recurso de apelación interpuesto contra la sentencia definitiva pronunciada por la corte municipal, y antes de pro-ceder a la celebración del nuevo juicio en el pleito. Conse-cuencia de la doctrina expuesta, es que la corte municipal de Mayagüez no perdió su jurisdicción a virtud de los recursos de apelación interpuestos contra las órdenes de que se deja becbo mérito, según alega la parte apelante, sino que con-servó esa jurisdicción para „ continuar y decidir el caso por sentencia final, 'toda vez que aquellos recursos eran abierta-mente improcedentes. Y la Corte de Distrito de Mayagüez procedió con razón derecha al confirmar las órdenes sometidas a su revisión, a virtud del recurso de apelación interpuesto contra la sentencia final que dictó la corte municipal, pues no aparece del récord que la corte municipal abusara de la facul-tad discrecional de que estaba asistida para anular la senten-cia pronunciada en rebeldía, y las diligencias de embargo y adjudicación de finca urbana del demandado para cumpli-miento de la sentencia. No ha sido infringido, sino que se ha aplicado debidamente al caso el artículo 140 del Código de de Enjuiciamiento Civil que cita Hernández Mena en su de-fensa.
Ni cabe alegar como alega la. parte apelante que al dejar sin efecto la sentencia dictada en rebeldía del demandado y los autos de embargo y adjudicación, fué infringida la Ley aprobada en 12 de marzo de 1908 sobre procedimiento en los casos de tercería sobre bienes inmuebles, a que se pretende acudieran Tornabells y Cía. para defender los derechos de que estuvieran asistidos. Esa Ley no era aplicable al caso, pues la sociedad Tornabells y Cía. era la misma parte deman-dada en el juicio, a la que se había embargado, adjudicándose luego al demandante Hernández Mena, una finca urbana de Tornabells y Cía. para cumplir una obligación que errónea-mente se les había impuesto por sentencia en rebeldía y que había sido contraída por otra sociedad distinta que no era parte en el juicio. Si este se hubiera seguido contra J. Torna-*643bells y Cía. y se hubiera embargado para responder de sus resultas una casa a Tornabells y Cía., entonces hubieran po-dido acudir éstos a la ley citada para defender su derecho de propiedad sobre dicha casa; pero de ningún modo en el pre-sente caso en que Tornabells y Cía. no eran terceros, sino par-tes en el juicio.
Nada alega Hernández Mena contra la resolución de la Corte de Distrito de Mayagüez confirmando la del juzgado municipal, que tuvo por desistido al demandante de su acción por incomparecencia en el día del juicio. Es tan terminante el precepto del artículo 192 del Código de Enjuiciamiento Civil, que no ofrece duda alguna su aplicación. '
Tampoco la confirmación de la orden a que acabamos de hacer referencia causaba perjuicio alguno a Hernández Mena, pues habiendo comparecido éste personalmente en la corte de distrito, como allí había de celebrarse el juicio de novo, pudo pedir que se le oyera y proponer pruebas, lo que no hizo, dejando también abandonada y desnuda de probanzas la de- • manda interpuesta.
Invoca la parte apelante en apoyo del recurso los artículos 1182 del Código Civil y 108 de la ley de evidencia, por estimar que el demandado no ha justificado en forma alguna la re-convención alegada en su contestación. No se ha tratado de demostrarnos que la corte inferior cometió error en la apre-ciación de las pruebas, y habiendo examinado los elementos probatorios del caso, lejos de errónea, nos parece ajustada a los hechos y a la ley aquella apreciación.
Por las razones expuestas entendemos que procede decla-rar sin lugar el recurso interpuesto y confirmar la sentencia apelada que dictó la Corte de Distrito de Mayagüez en Io. de marzo del año próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.
El Juez Asociado Sr. Aldreyno tomó parte en la resolu-ción de este caso.